 

Case 1:16-cv-07466-HBP Document 39 Filed 08/19/19 Page1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARCO TULIO TUY GUIT AND, ANIBAL
JESUS BATEN LOPEZ individually and on
behalf of others similarly situated,

Case No. 16-cv-7466
Plaintiffs, .
REVISED STIPULATION TO
-against- AMEND

38 WATER & STREET INC. (d/b/a OBAO),
KANRUTHAI MAKMUANG, and, LUCK.
WATANASUPARP,

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the parties in the above

captioned action, that Paragraph 1 of the settlement agreement submitted to the Court on July 31,
2019 is revised to read as follows:

1. Payment: Defendants shall pay or cause to be paid to Plaintiffs, subject to the terms and
conditions of this Agreement, and as full, complete, and final settlement and final satisfaction of
any and all claims or potential claims Plaintiffs may have against Defendants through the Effective
Date of this Agreement, including all counsel fees and costs incurred by Plaintiffs, the gross sum of Forty-
Seven Thousand Five Hundred Dollars and No Cents ($47,500.00) (the "Settlement Amount") to be paid
to Plaintiffs’ attomeys in an initial payment and Four (“4”) installments, as follows:

The first payment will be Fifteen Thousand ($15,000.00) for immediate deposit upon court
approval of the settlement agreement, delivered to Plaintiffs' counsel and allocated as follows.

 

 

 

 

Marco Tulio Tuy Guit $5,744.10
Anibal Jesus Baten Lopez $4,193.80
Michael Faillace & Associates, $5,062.00
attorneys’ fees and costs

 

 

(a) Installment One: A post-dated check in the amount of Eight Thousand One Hundred
Twenty-Five Dollars and No Cents ($8,125.00) made payable to "Michael A. Faillace, Esq.,
as Attorney for Plaintiffs", for immediate deposit Thirty Days (30) after court approval of
the settlement agreement, delivered to Plaintiffs’ counsel, and allocated as follows:

 

Marco Tulio Tuy Guit $3,095.00
Anibal Jesus Baten Lopez $2,259.70
Michael Faillace & Associates, - | $2,770.30

 

 

 

 

 

 

 
Case 1:16-cv-07466-HBP Document 39 Filed 08/19/19 Page 2 of 3

 

| attorneys’ fees and costs _ | |

(b) Installment Two: A post-dated check in the amount of Eight Thousand One Hundred
Twenty-Five Dollars and No Cents ($8,125.00) made payable to "Michael A. Faillace, Esq.,
as Attorney for Plaintiffs”, for immediate deposit Sixty Days (60) after court approval of
the settlement agreement, delivered to Plaintiffs’ counsel, and allocated as follows:

 

 

 

 

Marco Tulio Tuy Guit $3,095.00
Anibal Jesus Baten Lopez $2,259.70
Michael Faillace & Associates, $2,770.30
attorneys’ fees and costs

 

 

() Installment Three: A post-dated check in the amount of Eight Thousand One Hundred
Twenty-Five Dollars and No Cents ($8,125.00) made payable to "Michael A. Faillace, Esq.,
as Attorney for Plaintiffs", for immediate deposit Ninety Days (90) after court approval of
the settlement agreement, delivered to Plaintiffs’ counsel, , and allocated as follows:

 

 

 

 

Marco Tulio Tuy Guit $3,095.00
Anibal Jesus Baten Lopez $2,259.70
Michael Faillace & Associates, $2,770.30
attomeys’ fees and costs

 

 

 

@ Installment Four: A post-dated check in the amount of Eight Thousand One Hundred
Twenty-Five Dollars and No Cents ($8,125.00) made payable to "Michael A. Faillace, Esq.,
as Attomey for Plaintiffs", for immediate deposit One Hundred Twenty Days (120) after
court approval of the settlement agreement, delivered to Plaintiffs’ counsel, and allocated

 

 

 

as follows:
Marco Tulio Tuy Guit $3,095.00
Anibal Jesus Baten Lopez _ $2,259.70
Michael Faillace & Associates, $2,770.30
attorneys’ fees and costs

 

 

 

 

Within 30 days of this Agreement being approved by the Court, all of the post-dated checks/payments
set forth above shall be delivered to the office of Michael Faillace & Associates, P.C. to the attention of
Michael Faillace, Esq., 60 East 42nd Street, Suite 4510, New York, NY 10165. Failure to deliver said
checks shall constitute a default under the Agreement.

(a). Concurrently with the execution of this Agreement, Defendants 38 Water & Street
Inc. (d/b/a Obao), Kanruthai Makmuang, and, Luck Watanasuparp shall each execute and deliver
to Plaintiffs’ counsel confessions of judgment (“Confessions of Judgment”) in the form annexed
hereto as Exhibits respectively. The Parties hereby acknowledge and agree that the Confessions
of Judgments will be held in escrow by Plaintiffs’ hereby irrevocably and unconditionally release
counsel, and will not be entered and/or filed at any time other than (i) in the event that the
Defendants fail to make any of the installment payments as set forth above, i.e., one of the

 
 

 

Case 1:16-cv-07466-HBP Document 39 Filed 08/19/19 Page 3 of 3

postdated checks fails to clear Plaintiffs’ counsel’s escrow account, or Defendants fail to deliver
the payments to Plaintiffs’ counsel within five days of the Court approving the Agreement, and
(ii) Defendants fail to cure such default within ten (10) business days of receipt of written notice
(to be delivered to Defendants by first class mail via their counsel, Bingchen Li , Esq., at 39-07
Prince Street , Flushing, NY 11354. Any such Notice of Default shall be deemed received five (5)
days after it is mailed.

}
Dated: Avrast [4_, 2019

MIC. LF ACE & ASSOCIATES, P.C. LAWO ns TAN PLLC

A

 

 

By: : ye aol
* Michael Faillace, Esq. Bingchen Li, Esq.
Attorneys for Plaintiffs Attorneys for Defendants
60 East 42™ Street, Suite 4510 39-07 Prince Street
New York, NY 10165 Flushing, NY 11354
(212) 317-1200 Tel: (212)-593-6188
SO ORDERED:

 

HON. HENRY B. PITMAN
